UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6301



ROBERT M. KIRSCH, JR.,

                                              Plaintiff - Appellant,

          versus


RICHLAND COUNTY DETENTION     CENTER, Medical
Department; NFN GUNTLER,      Lieutenant; NFN
ESKERIDGE, Doctor,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenwood. Joseph F. Anderson, Jr., District
Judge. (CA-99-1365-9-17RB)


Submitted:   May 25, 2000                     Decided:   June 6, 2000


Before WILLIAMS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert M. Kirsch, Jr., Appellant Pro Se. William Henry Davidson,
II, James Miller Davis, Jr., DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert M. Kirsch, Jr., appeals the district court’s order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.   Accordingly, we affirm on the reasoning of the dis-

trict court. See Kirsch v. Richland County Detention Ctr., No. CA-

99-1365-9-17RB (D.S.C. Feb. 24, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                2